Hnx, C. J.
1. The grounds added by amendment to the motion for a new trial are not verified or approved, and will not be considered. The endorsement on the amendment that it is “allowed” is not equivalent to an approval ■ or verification of the grounds therein. Wilson v. Cobb, 4 Ga. App. 272 (61 S. E. 133), and cases cited.
Conviction of larceny from house; from Pierce superior court— Judge Edwards presiding. March 26, 1910.
Submitted May 17,
Decided June 14, 1910.
Walter A. Milton, for plaintiff in error.
Joseph H. Thomas, solicitor-general, John W. Bennett, contra.
2. The evidence indicating guilt is exceedingly weak and of slight probative value, hut this court can not hold that the verdict is entirely unsupported, and therefore can not grant another trial on the general grounds. Judgment affirmed.